                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

CARLA F. DUNLAP,                           §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §    Civil Action No. 4:20-cv-00687-P-BP
                                           §
CARL RAY QUALLS III, et al.,               §
                                           §
      Defendant.                           §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed, and the Magistrate Judge’s

Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District

Judge believes that the Findings and Conclusions of the Magistrate Judge are correct, and

they are accepted as the Findings and Conclusions of the Court.

      Accordingly, Defendants’ Motion to Dismiss (ECF No. 26) is GRANTED and

Plaintiff’s claims, with the exception of her breach of contract claim, are DISMISSED

with prejudice. Plaintiff’s breach of contract claim is DISMISSED without prejudice

for lack of subject matter jurisdiction. Finally, Plaintiff’s Motions for Summary Judgment

(ECF Nos. 38, 45, 55) are DENIED.

      SO ORDERED on this 7th day of May, 2021.
